Citation Nr: 1537921	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  12-33 742A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss disability. 


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from October 1979 to October 1983.  This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which in part, granted the Veteran's claim of entitlement to service connection for bilateral hearing loss disability and assigned a non-compensable evaluation.  

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the Veteran's request, he was scheduled for a videoconference hearing in August 2015.  He failed to appear for that hearing.  There is no notification letter in the claims file, so it is unclear if the letter was sent or to what address it was sent.  However, review of the record shows that correspondence from VA to the Veteran in May 2015 does not list a street address but merely lists the name of his apartment complex and unit number (with the city and state noted).  Indeed, the United Stated Postal Service indicated that it was unable to forward mail to the Veteran.  The Board notes that in June 2014, the Veteran's former representative submitted a letter with the Veteran's full street address.  In any case, as there is no indication that the Veteran received notification of his August 2015 hearing, he should be rescheduled for another videoconference hearing, the notification of which must be sent to the address as listed in the June 2014 correspondence.  38 C.F.R. § 3.103(c) (2015). 


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at a convenient facility before a Veterans Law Judge.  All correspondence, to specifically include any letters notifying the Veteran of the scheduled hearing, should list his complete street address and be associated with the claims folder.  If the Veteran wishes to withdraw his hearing request, he should do so in writing at the RO.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




